Exhibit 10.3

 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT is entered into as of March 31, 2008, by and between
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 8020 Towers  Crescent Drive, Suite 475, Vienna,
Virginia 22182 (“Bank”) and GLOBALOPTIONS GROUP, INC., a Delaware corporation,
with offices at 75 Rockefeller Plaza, 27th Floor, New York, New York 10019
(“Debtor”).
 
RECITALS
 
Debtor has executed and delivered a certain Unconditional Guaranty to Bank dated
as of March 31, 2008 of the obligations and liabilities of GLOBALOPTIONS, INC.,
a Delaware corporation and THE BODE TECHNOLOGY GROUP, INC., a Delaware
corporation (individually and collectively, jointly and severally, the
“Borrower”), to Bank (as may be amended from time to time, the
“Guaranty”).  Bank has agreed to lend money to Borrower, but only upon the
condition that Debtor execute and deliver this Security Agreement to secure the
payment and performance of the Obligations under the Guaranty (the
“Obligations”) in accordance with the terms of this Agreement.  Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Fourth Amended and Restated Loan and Agreement by and between the Borrower
and the Bank dated as of March 31, 2008 (as amended and in effect, collectively,
the “Loan Agreement”).
 
AGREEMENT
 
The parties agree as follows:
 
1           CREATION OF SECURITY INTEREST
 
1.1           Grant of Security Interest.  Debtor hereby grants Bank, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Debtor’s duties under the Guaranty, a continuing security
interest in, and pledges and assigns to the Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Debtor warrants and represents that the security interest
granted herein shall be a first priority security interest in the Collateral.
 
Except as noted on the Perfection Certificate, Debtor is not a party to, nor is
bound by, any material license (other than over the counter software that is
commercially available to the public) or other material agreement with respect
to which the Debtor is the licensee that prohibits or otherwise restricts Debtor
from granting a security interest in Debtor’s interest in such license or
agreement or any other property.  Debtor shall provide written notice to Bank
within ten (10) days of entering or becoming bound by, any such license or
agreement which is reasonably likely to have a material impact on Debtor’s
business or financial condition.  Debtor shall take such steps as Bank
reasonably requests to obtain the consent of, authorization by or waiver by, any
person whose consent or waiver is necessary for all such licenses or contract
rights to be deemed “Collateral” and for Bank to have a security interest in it
that might otherwise be restricted or prohibited by law or by the terms of any
such license or agreement, whether now existing or entered into in the future.
 
Bank’s lien and security interest in the Collateral shall continue until the
Guaranty is terminated in writing by Bank.  If Debtor shall at any time, acquire
a commercial tort claim, Debtor shall promptly notify Bank in a writing signed
by Debtor of the brief details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Bank.
 
1.2           Authorization to File Financing Statements.  Debtor hereby
authorizes Bank to file financing statements, without notice to Debtor, with all
appropriate jurisdictions in order to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either the Debtor or any other Person, shall be deemed to violate the rights of
the Bank under the Code.
 
2           REPRESENTATIONS AND WARRANTIES
 
Debtor represents and warrants as follows:
 
 

--------------------------------------------------------------------------------


 
2.1           Due Organization and Authorization.  Debtor and each Subsidiary is
duly existing and in good standing in its state of formation and qualified and
licensed to do business in, and in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change.  In connection with this Agreement, the Debtor
delivered to the Bank a certificate signed by the Debtor and entitled
“Perfection Certificate” (the “Perfection Certificate”).  The Debtor represents
and warrants to the Bank that: (a) the Debtor’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof; and
(b) the Debtor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate; and (c) the Perfection
Certificate accurately sets forth the Debtor’s organizational identification
number or accurately states that the Debtor has none; and (d) the Perfection
Certificate accurately sets forth the Debtor’s place of business, or, if more
than one, its chief executive office as well as the Debtor’s mailing address if
different, and (e) all other information set forth on the Perfection Certificate
pertaining to the Debtor is accurate and complete.  If the Debtor does not now
have an organizational identification number, but later obtains one, Debtor
shall forthwith notify the Bank of such organizational identification number.
 
The execution, delivery and performance of the Guaranty have been duly
authorized, and do not conflict with Debtor’s organizational documents, nor
constitute an event of default under any material agreement by which Debtor is
bound.  Debtor is not in default under any agreement to which or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change.
 
2.2           Collateral.  Debtor has good title to the Collateral, free of
Liens except Permitted Liens.  Debtor has no deposit account, other than the
deposit accounts with Bank and deposit accounts described in the Perfection
Certificate delivered to the Bank in connection herewith.  The Accounts are bona
fide, existing obligations, and the service or property has been performed or
delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. The Collateral is not in the
possession of any third party bailee (such as a warehouse).  Except as hereafter
disclosed to the Bank in writing by Debtor, none of the components of the
Collateral shall be maintained at locations other than as provided in the
Perfection Certificate.  In the event that Debtor, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Debtor will first receive the written consent of Bank and such bailee must
acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank.  All Inventory is in all material respects of good and
marketable quality, free from material defects.  Debtor is the sole owner of the
Intellectual Property, except for non-exclusive licenses granted to its
customers in the ordinary course of business.  Each Patent is valid and
enforceable and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to cause a Material Adverse
Change.
 
2.3           Litigation.  Except as shown in the Perfection Certificate, there
are no actions or proceedings pending or, to the knowledge of Debtor’s
Responsible Officers, threatened by or against Debtor or any Subsidiary in which
an adverse decision could reasonably be expected to cause a Material Adverse
Change.
 
2.4           No Material Deterioration in Financial Statements.  All
consolidated financial statements for Debtor and any Subsidiary delivered to
Bank fairly present in all material respects Debtor’s consolidated financial
condition and Debtor’s consolidated results of operations.  There has not been
any material deterioration in Debtor’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.
 
2.5           Solvency.  The fair salable value of Debtor’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; the
Debtor is not left with unreasonably small capital after the transactions in
this Agreement; and Debtor is able to pay its debts (including trade debts) as
they mature.
 
2.6           Regulatory Compliance.  Debtor is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act.  Debtor is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors).  Debtor has complied in all material respects with the Federal
Fair Labor Standards Act.  Debtor has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change.  None of Debtor’s or any Subsidiary’s properties or assets has
been used by Debtor or any Subsidiary or, to the best of Debtor’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Debtor and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP.  Debtor and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to make
such declarations, notices or filings would  not reasonably be expected to cause
a Material Adverse Change.
 
 
-2-

--------------------------------------------------------------------------------


 
2.7           Subsidiaries.  Debtor does not own any stock, partnership interest
or other equity securities except for Permitted Investments.
 
2.8           Full Disclosure.  No written representation, warranty or other
statement of Debtor in any certificate or written statement given to Bank taken
together with all such written certificates and written statements given to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Debtor in good faith and based upon reasonable assumptions
are not viewed as facts and that actual results during the period or periods
covered by such projections and forecasts may differ from the projected or
forecasted results).
 
3           AFFIRMATIVE COVENANTS
 
Debtor shall do all of the following:
 
3.1           Government Compliance.  Debtor shall maintain its and all
Subsidiaries’ legal existence and good standing in its jurisdiction of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Debtor’s business or operations.  Debtor shall comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on Debtor’s
business or operations or would reasonably be expected to cause a Material
Adverse Change.
 
3.2           Inventory; Returns.  Debtor shall keep all Inventory in good and
marketable condition, free from material defects.  Returns and allowances
between Debtor and its account debtors shall follow Debtor’s customary practices
as they exist at the Closing Date.
 
3.3           Taxes.  Debtor shall make, and cause each Subsidiary to make,
timely payment of all material federal, state, and local taxes or assessments
(other than taxes and assessments which Debtor is contesting in good faith, with
adequate reserves maintained in accordance with GAAP) and will deliver to Bank,
on demand, appropriate certificates attesting to such payments.
 
3.4           Insurance.  Debtor shall keep its business and the Collateral
insured for risks and in amounts,   and as Bank may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Bank.  All property policies shall have a lender’s loss
payable endorsement showing Bank as an additional  loss payee and all liability
policies shall show the Bank as an additional insured and  all policies shall
provide that the insurer must give Bank at least thirty (30) days notice before
canceling its policy.  At Bank’s request, Debtor shall deliver certified copies
of policies and evidence of all premium payments. Proceeds payable under any
policy shall, at Bank’s option, be payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, Debtor shall have the option of applying the
proceeds of any casualty policy up to $50,000.00, in the aggregate, toward the
replacement or repair of destroyed or damaged property; provided that (i) any
such replaced or repaired property (a) shall be of equal or like value as the
replaced or repaired Collateral and (b) shall be deemed Collateral in which Bank
has been granted a first priority security interest and (ii) after the
occurrence and during the continuation of an Event of Default all proceeds
payable under such casualty policy shall, at the option of the Bank, be payable
to Bank on account of the Obligations.  If Debtor fails to obtain insurance as
required under Section 3.4 or to pay any amount or furnish any required proof of
payment to third persons and the Bank, Bank may make all or part of such payment
or obtain such insurance policies required in Section 3.4, and take any action
under the policies Bank deems prudent.
 
 
-3-

--------------------------------------------------------------------------------


 
3.5           Accounts.
 
(a)           In order to permit the Bank to monitor the Debtor’s financial
performance and condition, Debtor, and all Debtor’s Subsidiaries, shall maintain
Debtor’s, and such Subsidiaries, depository, operating, and securities accounts
with Bank.
 
(b)           Debtor shall identify to Bank, in writing, any bank or securities
account opened by Debtor with any institution other than Bank.  In addition, for
each such account that the Debtor at any time opens or maintains, Debtor shall,
at the Bank’s request and option, pursuant to an agreement in form and substance
acceptable to the Bank, cause the depository bank or securities intermediary to
agree that such account is the collateral of the Bank pursuant to the terms
hereunder.  The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of the Debtor’s employees.
 
3.6           Protection and Registration of Intellectual Property
Rights.  Debtor shall not register any Copyrights or Mask Works in the United
States Copyright Office unless it: (i) has given at least five (5) days’ prior
written notice to Bank of its intent to register such Copyrights or Mask Works
and has provided Bank with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (ii) executes a
security agreement/IP Agreement or such other documents as Bank may reasonably
request in order to maintain the perfection and priority of Bank’s security
interest in the Copyrights proposed to be registered with the United States
Copyright Office; and (iii) records such security agreement/IP Agreement with
the United States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office.  Debtor shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents/IP Agreement necessary for Bank to maintain the perfection and
priority of its security interest in such Copyrights or Mask Works.  Debtor
shall provide written notice to Bank of any application filed by Debtor in the
United States Patent Trademark Office for a patent or to register a trademark or
service mark within thirty (30) days of any such filing.
 
Debtor shall:  (a) protect, defend and maintain the validity and enforceability
of the Intellectual Property; (b) promptly advise Bank in writing of
infringements of the Intellectual Property; and (c) not allow any Intellectual
Property to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.
 
3.7           Further Assurances.  Debtor shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Agreement.
 
4           NEGATIVE COVENANTS
 
Debtor shall not do any of the following without the Bank’s prior written
consent:
 
4.1           Dispositions.  Convey, sell, lease, transfer, assign or otherwise
dispose of (collectively a “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, including the
Intellectual Property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of non-exclusive licenses and similar arrangements for
the use of the property of Debtor or its Subsidiaries in the ordinary course of
business; (c) of worn-out or obsolete Equipment; and (d) of non-exclusive
licenses in the ordinary course of business.  The Debtor shall not enter into an
agreement with any Person other than the Bank which restricts the subsequent
granting of a security interest in the Intellectual Property.
 
4.2           Changes in Business, Ownership, Management or Business
Locations.  Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Debtor or reasonably
related thereto, or have a material change in its ownership (other than by the
sale of Debtor’s equity securities in a public offering or to venture capital
investors so long as Debtor identifies to Bank the venture capital investors
prior to the closing of the investment), or management.  Debtor shall not,
without at least thirty (30) days prior written notice to Bank: (i) relocate its
chief executive office, or add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Five
Thousand Dollars ($5,000.00) in Debtor’s assets or property), or (ii) change its
jurisdiction of organization, or (iii) change its organizational structure or
type, or (iv) change its legal name, or (v) change any organizational number (if
any) assigned by its jurisdiction of organization.
 
 
-4-

--------------------------------------------------------------------------------


 
4.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Debtor.
 
4.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
4.5           Encumbrance.  Create, incur, or allow any Lien on any of its
property, including the Intellectual Property, or assign or convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries to do so, except for Permitted Liens, or permit any Collateral not
to be subject to the first priority security interest granted herein.  The
Collateral may also be subject to Permitted Liens.
 
4.6           Distributions; Investments.  (i) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (ii) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock.
 
4.7           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Debtor, except
for transactions that are in the ordinary course of Debtor’s business, upon fair
and reasonable terms that are no less favorable to Debtor than would be obtained
in an arm’s length transaction with a non-affiliated Person.
 
4.8           Subordinated Debt.  Make or permit any payment on any Subordinated
Debt, except under the terms of the Subordinated Debt, or amend any provision in
any document relating to the Subordinated Debt, without Bank’s prior written
consent.
 
4.9           Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Debtor’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.
 
5           EVENTS OF DEFAULT
 
Any one of the following is an Event of Default:
 
5.1           Payment Default.  Debtor fails to pay any of the Obligations by
their due date;
 
5.2           Covenant Default.  (i)  Debtor fails or neglects to perform any
obligation in Section 3 or violates any covenant in Section 4;  or (ii)  Debtor
fails or neglects to perform, keep, or observe any other material term,
provision, condition,  covenant or agreement contained in this Agreement, the
Guaranty, or in any present or future agreement between Debtor and Bank and as
to any default under such other material term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) day period or cannot after diligent
attempts by Debtor be cured within such ten (10) day period, and such default is
likely to be cured within a reasonable time, then Debtor shall have an
additional period  (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period).  Grace periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants that are required to be satisfied, completed or tested by a date
certain;
 
5.3           Material Adverse Change.  A Material Adverse Change occurs;
 
 
-5-

--------------------------------------------------------------------------------


 
5.4           Attachment.  (i) Any material portion of Debtor’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (ii) the
service of process upon the Debtor seeking to attach, by trustee or similar
process, any funds of the Debtor on deposit with the Bank, or any entity under
control of Bank (including a subsidiary); (iii) Debtor is enjoined, restrained,
or prevented by court order from conducting a material part of its business;
(iv) a judgment or other claim becomes a Lien on a material portion of Debtor’s
assets; or (v) a notice of lien, levy, or assessment is filed against any of
Debtor’s assets by any government agency and not paid within ten (10) days after
Debtor receives notice.  These are not Events of Default if stayed or if a bond
is posted pending contest by Debtor (but no Credit Extensions shall be made
during the cure period);
 
5.5           Insolvency.  (i) Debtor is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (ii) Debtor
begins an Insolvency Proceeding; or (iii) an Insolvency Proceeding is begun
against Debtor and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made before any Insolvency Proceeding is dismissed);
 
5.6           Other Agreements.  If there is a default in any agreement to which
Debtor is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could result in a  Material Adverse Change;
 
5.7           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) shall be rendered against Debtor and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment);
 
5.8           Misrepresentations.  If Debtor or any Person acting for Debtor
makes any material misrepresentation or material misstatement now or later in
any warranty or representation in this Agreement or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document;
 
5.9           Subordinated Debt. A default  or breach occurs under any agreement
between Debtor and any creditor of Debtor that signed a subordination agreement
with Bank, or any creditor that has signed a subordination agreement with Bank
breaches any terms of the subordination agreement;
 
5.10           Guaranty.  (i) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force; or (ii) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; or
(iii) any material misrepresentation or material misstatement exists now or
later in any warranty or representation in any guaranty of the Obligations or in
any certificate delivered to Bank in connection with the guaranty; or (iv) any
circumstance described in Section 4, or Sections 5.4, 5.5 or 5.7 occurs to any
Guarantor, or (v) the liquidation, winding up, termination of existence, or
insolvency of any Guarantor; or
 
5.11           Loan Agreement.   An Event of Default under the Loan Agreement.
 
6           BANK’S RIGHTS AND REMEDIES
 
6.1           Rights and Remedies.  When an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:
 
(a)           Settle or adjust disputes and claims directly with account debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Debtor money of Bank’s security interest in such funds and
verify the amount of such account;
 
(b)           Make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral.  Debtor shall
assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Debtor grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
 
 
-6-

--------------------------------------------------------------------------------


 
(c)           Apply to the Obligations any (i) balances and deposits of Debtor
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Debtor;
 
(d)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Debtor’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Debtor’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
 
(e)            Place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any control agreement or similar agreements providing
control of any Collateral; and
 
(f)           Exercise all rights and remedies and dispose of the Collateral
according to the Code.
 
6.2           Power of Attorney.  Debtor hereby irrevocably appoints Bank as its
lawful attorney-in-fact, to be effective upon the occurrence and during the
continuance of an Event of Default, to:  (i) endorse Debtor’s name on any checks
or other forms of payment or security; (ii) sign Debtor’s name on any invoice or
bill of lading for any Account or drafts against account debtors; (iii) settle
and adjust disputes and claims about the Accounts directly with account debtors,
for amounts and on terms Bank determines reasonable; (iv) make, settle, and
adjust all claims under Debtor’s insurance policies; and (v) transfer the
Collateral into the name of Bank or a third party as the Code permits.  Debtor
hereby appoints Bank as its lawful attorney-in-fact to sign Debtor’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Debtor’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.
 
6.3           Accounts Notification/Collection.  In the event that an Event of
Default occurs and is continuing, Bank may notify any Person owing Debtor money
of Bank’s security interest in the funds and verify and/or collect the amount of
the Account.  After the occurrence of an Event of Default, any amounts received
by Debtor shall be held in trust by Debtor for Bank, and, if requested by Bank,
Debtor shall immediately deliver such receipts to Bank in the form received from
the account debtor, with proper endorsements for deposit.
 
6.4           Bank Expenses.  Any amounts paid by Bank as provided herein shall
constitute Bank Expenses and are immediately due and payable, and shall bear
interest at the then applicable rate and be secured by the Collateral.  No
payments by Bank shall be deemed an agreement to make similar payments in the
future or Bank’s waiver of any Event of Default.
 
6.5           Bank’s Liability for Collateral.  So long as the Bank complies
with reasonable banking practices regarding the safekeeping of collateral, the
Bank shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person.  Debtor bears all risk of loss, damage or destruction
of the Collateral.
 
6.6           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Guaranty, and all other agreements are cumulative.  Bank has all
rights and remedies provided under the Code, by law, or in equity. Bank’s
exercise of one right or remedy is not an election, and Bank’s waiver of any
Event of Default is not a continuing waiver. Bank’s delay is not a waiver,
election, or acquiescence. No waiver hereunder shall be effective unless signed
by Bank and then is only effective for the specific instance and purpose for
which it was given.
 
6.7           Demand Waiver.  Debtor waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Debtor is liable.
 
 
-7-

--------------------------------------------------------------------------------


 
7           NOTICES
 
All notices or demands by any party to this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile at the addresses listed below.  Either Bank or Debtor  may
change its notice address by giving the other party written notice.
 
                                     
If to Debtor: 
GlobalOptions Group, Inc.
75 Rockefeller Plaza
27th Floor
New York, NY 10019
Attn: Jeff Nyweide, CFO
   
                                     
If to Bank: 
 Silicon Valley Bank
8020 Tower Crescent Drive, Suite 475
Vienna, Virginia 22182
Attn: Ms. Megan Scheffel
Fax: (703) 356-7643
Email: mscheffel@svbank.com
   
                                     
with a copy to:  
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: David A. Ephraim, Esquire
Fax: (617) 880-3456

 
8           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
Massachusetts law governs the Guaranty without regard to principles of conflicts
of law.  Debtor and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in Massachusetts; provided, however, that if for any reason
Bank cannot avail itself of such courts in the Commonwealth of Massachusetts,
Debtor accepts jurisdiction of the courts and venue in Santa Clara County,
California.  NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST THE DEBTOR OR ITS PROPERTY IN THE COURTS
OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER
TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST
THE DEBTOR OR ITS PROPERTY.
 
DEBTOR AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE GUARANTY OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
9           GENERAL PROVISIONS
 
9.1           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Debtor may not
assign this Agreement or any rights or Obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion.  Bank has
the right, without the consent of or notice to Debtor, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Guaranty or
any related agreement.
 
9.2           Indemnification.  Debtor hereby indemnifies, defends and holds the
Bank and its directors, officers, employees and agents harmless against:  (a)
all obligations, demands, claims, and liabilities asserted by any other party or
Person in connection with the transactions contemplated by the Guaranty; and (b)
all losses or Bank Expenses incurred, or paid by Bank from, following, or
consequential to transactions between Bank and Debtor (including reasonable
attorneys’ fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.
 
 
-8-

--------------------------------------------------------------------------------


 
9.3           Right of Set-Off.   Debtor hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of the Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Debtor even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE DEBTOR
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
9.4           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.
 
9.5           Severability of Provision.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
9.6           Amendments in Writing; Integration.  All amendments to this
Agreement must be in writing signed by both Bank and Debtor.  This Agreement and
the Guaranty represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Guaranty merge into
this Agreement and the Guaranty.
 
9.7           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
 
9.8           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force while  any Obligations remain
outstanding.  The obligation of Debtor in Section 9.2 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.
 
9.9           Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (i) to Bank’s
subsidiaries or affiliates in connection with their business with Debtor; (ii)
to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Bank shall use commercially reasonable efforts in
obtaining such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (iii) as required by law, regulation, subpoena, or other order,
(iv) as required in connection with Bank’s examination or audit; and (v) as Bank
considers appropriate in exercising remedies under this Agreement.  Confidential
information does not include information that either: (a) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (b) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.
 
10           DEFINITIONS
 
10.1           Definitions.  In this Agreement:
 
“Accounts” are all existing and later arising accounts, contract rights,
and  other  obligations owed Debtor in connection with its sale or lease of
goods (including licensing software and other technology) or provision of
services, all credit insurance, guaranties, other security and  all merchandise
returned or reclaimed by Debtor and Debtor’s Books relating to any of the
foregoing, as such definition may be amended from time to time according to the
Code.
 
 “Affiliate” is a Person that owns or controls directly or indirectly the
Person, any Person that controls or is controlled by or is under common control
with the Person, and each of that Person’s senior executive officers, directors,
partners and, for any Person that is a limited liability company, that Person’s
managers and members.
 
 
-9-

--------------------------------------------------------------------------------


 
“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
defending and enforcing the Guaranty and this Agreement (including appeals or
Insolvency Proceedings).
 
 “Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.
 
 “Closing Date” is the date of this Agreement.
 
“Code” is the Uniform Commercial Code as adopted in Massachusetts, as amended
and as may be amended and in effect from time to time.
 
 “Collateral” is any and all properties, rights and assets of the Debtor granted
by the Debtor to Bank or arising under the Code, now, or in the future, in which
the Debtor obtains an interest, or the power to transfer rights, in the property
described on Exhibit A.
 
 “Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Copyrights” are all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.
 
“Debtor’s Books” are all Debtor’s books and records including ledgers, records
regarding Debtor’s assets or liabilities, the Collateral, business operations or
financial condition and all computer programs or storage or any equipment
containing the information.
 
 “Equipment” is all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Debtor has any interest.
 
 “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
 “GAAP” is generally accepted accounting principles.
 
“Guarantor” is any present or future guarantor of the Obligations.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” is the “Intellectual Property Collateral” as defined in
the IP Agreement.
 
“IP Agreement” is a certain Intellectual Property Security Agreement executed
and delivered by Debtor to Bank.
 
 
-10-

--------------------------------------------------------------------------------


 
“Inventory” is present and future inventory in which Debtor has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Debtor, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.
 
“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
 “Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.
 
“Mask Works” are all mask works or similar rights available for the protection
of semiconductor chips, now owned or later acquired.
 
“Material Adverse Change “ is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Debtor; or (c) a material impairment of the prospect
of repayment of any portion of the Obligations.
 
 “Obligations” are debts, principal, interest, Bank Expenses and other amounts
Debtor owes Bank now or later, including the Guaranty, letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Debtor assigned to Bank.
 
“Patents” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.
 
 “Permitted Indebtedness” is:
 
(a)           Debtor’s indebtedness to Bank under this Agreement or the
Guaranty;
 
(b)           Subordinated Debt;
 
(c)           Indebtedness to trade creditors incurred in the ordinary course of
business; and
 
(d)           Indebtedness secured by Permitted Liens; and
 
(e)           Extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (d) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Debtor or its Subsidiary,
as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments shown on the Perfection Certificate and existing on
the Closing Date; and
 
(b) (i)  marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any state maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., (iii) Bank’s certificates of deposit issued
maturing no more than 1 year after issue, (iv) any other investments
administered through the Bank.
 
 
-11-

--------------------------------------------------------------------------------


 
“Permitted Liens” are:
 
(a)           Liens existing on the Closing Date and shown on the Perfection
Certificate or arising under this Agreement or the Guaranty;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Debtor maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;
 
(c)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of Debtor’s business, if the leases, subleases,
licenses and sublicenses permit granting Bank a security interest; and
 
(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
 
 “Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Subordinated Debt” is debt incurred by Debtor subordinated to Debtor’s debt to
Bank (pursuant to a subordination agreement entered into between the Bank, the
Debtor and the subordinated creditor), on terms acceptable to Bank.
 
“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than fifty percent
(50.0%) of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.
 
“Trademarks” are trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Debtor connected with the trademarks.
 
 
-12-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.
 
BORROWER:
 
GLOBALOPTIONS, INC.
 
By:
/s/ Harvey W. Schiller
Name:
Harvey W. Schiller
Title:
Chairman and CEO   
 
BANK:
 
SILICON VALLEY BANK
 
By: 
/s/ Megan Scheffel
Name:
Megan Scheffel
Title:
Vice-President     

 
S-1